Citation Nr: 1527351	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-21 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals, status post total right knee arthroplasty.  

2.  Entitlement to a rating in excess of 10 percent for recurrent dislocation, left patella.

3.  Entitlement to a rating in excess of 10 percent for left knee arthritis.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a right hip injury.  

6.  Entitlement to service connection for a left hip injury.  

7.  Entitlement to service connection for a kidney condition, including as secondary to pain medication.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty for training in the U.S. Marine Corps Reserves from January 1982 to September 1982.

These claims come before the Board of Veterans' Appeals (Board) on appeal of June 2009 and July 2013 rating decisions of the San Diego, California, and Los Angeles, California, Department of Veterans Affairs (VA) Regional Offices (ROs).  

The RO has certified only one claim to the Board for appellate review - the first noted on the prior page - but the Veteran has properly perfected for appeal all other claims listed.  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates not only the physical claims file but also both electronic records.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In VA Forms 9 (Appeal to Board of Veterans' Appeals) received in August 2013 and March 2014, the Veteran requested a Board hearing by live videoconference. The Board acknowledged this hearing request and informed the Veteran of the date of the scheduled hearing by letter dated June 2014.  Prior to that date, however, the Veteran requested a postponement of the hearing and indicated that it was to be rescheduled.  California Department of Veterans Affairs planned to follow up by submitting a motion to reschedule the hearing, but the Board has received no further information regarding the matter.  

Given the request for postponement and rescheduling and the fact that this veterans' organization is not the Veteran's representative of record, these claims are REMANDED for the following action:

Reschedule the Veteran for a videoconference hearing before the Board.  Notify him and his representative of record (Disabled American Veterans) of the date, time, and location of this hearing.  Associate a copy of this notification letter with the Veteran's physical claims file or electronic record.  Upon completion of the hearing, return these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




